DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 13-17 and 21-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jung et al. (US 2014/0232199 and Jung hereinafter)
Regarding claim 1, Jung discloses a wireless power transmitter [200, fig. 2] comprising: a power transmitting coil [210, fig. 2] configured to transmit wireless power to a wireless power receiver [150, fig. 1]; and control circuitry [230] coupled to the power transmitting coil, the control circuitry configured to:  drive the power transmitting coil to transmit wireless power during a power transfer period [the power transmission phase, para. 0042]; determine when the wireless power transmitted during the power transfer period is at a substantially steady power level [Vi a steady state is within a range of a reference voltage (for example, 7.0 V.about.10.5 V), para. 0050] regulated by the wireless power receiver; when wireless power transmitted during the power transfer period is at the substantially steady power level  regulated by the wireless power receiver [reference voltage (for example, 7.0 V.about.10.5 V)], monitor at least one variable associated with wireless power transmitted by the wireless power transmitting coil during the power transfer period [the wireless power transmitting apparatus to accurately detect a start bit of the header of the foreign object state packet and synchronize with incoming data, para. 60-63]; and identify a presence of a foreign object [para. 0065-0073] affecting power transfer between the power transmitting coil and the wireless power receiver when a characteristic change of the at least one variable associated with power transmitted by the wireless power transmitting coil during the power transfer period a is observed [para. 0059-0063].
Regarding claim 2, Jung discloses wherein the at least one variable associated with wireless power transmitted includes at least one variable of wireless power rectified [320, fig. 3] by the wireless power receiver using wireless power received from the power transmitting coil.
Regarding claim 3, Jung discloses wherein the at least one variable associated with wireless power transmitted by the wireless power transmitting coil during the power transfer period includes at least one variable of wireless power received by the wireless power receiver [S445, fig. 4; para. 0059-0073].
Regarding claim 4, Jung discloses wherein the control circuitry is configured to monitor the at least one variable using at least one message received from the wireless power receiver indicative of the wireless power received by the wireless power receiver [S445, fig. 4; para. 0059-0073].
Regarding claim 8, Jung discloses wherein the control circuitry is configured to monitor the at least one variable of received wireless power using at least one message sent by the wireless power receiver, the at least one message including data indicative of a requested change in the wireless power transmitted by the wireless power transmitter [S445, fig. 4; para. 0059-0073].
Regarding claim 9, Jung discloses wherein the at least one variable associated with wireless power transmitted by the wireless power transmitting coil during the power transfer period includes at least one variable of the wireless power transmitted by the wireless power transmitter [para. 0059-0073].
Regarding claim 13, Jung discloses wherein the at least one variable is a signal variance associated with the wireless power transmitted [para. 0059-0081].
Regarding claim 14, Jung discloses wherein the control circuitry is configured to identify the presence of a foreign object by detecting when the signal variance is outside a threshold variance range (for example range, 7.0 V.about.10.5 V) [para. 0059-0081].
Regarding claim 15, Jung discloses wherein the at least one variable is a signal average associated with the wireless power transmitted [para. 0059-0081].
Regarding claim 16, Jung discloses wherein the control circuitry is further configured to identify the presence of a foreign object  affecting power transfer between the power transmitting coil and the wireless power receiver when the at least one monitored variable changes by more than a threshold amount (for example range, 7.0 V.about.10.5 V) relative to a corresponding variable of a reference steady state power signal [para. 0059-0081].
Regarding claim 17, Jung discloses wherein the control circuitry is further configured to: determine a reference steady state power signal (for example range, 7.0 V.about.10.5 V) from wireless power transmitted when wireless power transmitted during the power transfer period is at the substantially steady power level regulated the wireless power receiver; and identify the presence of a foreign object [para. 0065-0073] affecting power transfer between the power transmitting coil and the wireless power receiver when a characteristic change of the at least one monitored variable of the wireless power transmitted is observed relative to a corresponding variable of the reference steady state power signal [para. 0059-0063].
Regarding claim 21, Jung discloses wherein the control circuitry is configured to determine when wireless power transmitted is at the substantially steady power level regulated by the wireless power receiver using at least one message from the wireless power receiver indicating a steady power level of wireless power received [S445, fig. 4; para. 0059-0073].
Regarding claim 22, Jung discloses wherein the control circuitry is further configured to reduce wireless power transmitted via the power transmitting coil after identifying the presence of a foreign object [para. 0059-0081].
Regarding claim 23, Jung discloses wherein the control circuitry is further configured to terminate wireless power transmission via the power transmitting coil after identifying the presence of a foreign object [para. 0059-0081].
Allowable Subject Matter
Claims 10-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842